Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10-13, 15-20, and 22-25 are rejected under 35 U.S.C. 103(a) as being unpatentable over Han et al. (herein after “Han”) (US 2018/0082142 A1).
Regarding claims 10, and 17, Han disclosed “systems and methods in which the recording device manager (12) may activate a data scan capture scan from the vehicle recording device (14) and the personal recording device (18) responsive to a trigger event (paragraph 0035); 
the system generates the vehicle signal lights when the recording device manager (12) receive a signal identifying a triggering event (paragraph 0035);
the recording device manager (12), in response to the triggering event, instructs the vehicle recording device (14) or the personal recording device (18) to begin scanning, wherein the system includes a control area network (CAN) bus (26) that receive the trigger event (paragraph 0029);
the device manager (12) activates a data capture scan from the vehicle recording device (14) and the personal recording device (18) responsive to a triggering event (paragraph 0035).  Thus, Han clearly suggests “generating CAN signals via the CAN, and further generating control signals to control the scanning.”
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the Han’s systems and methods as presented herein above for the advantage of generating and outputting control signals and performing vehicle functions based on the control signals.
Regarding claims 11, 18, as described in paragraph 0035, the recording device manager (12) instructs recording by the vehicle recording device (14) or the personal recording device (18) to begin to scan.
Regarding claims 12, and 19, Han discloses and suggests the service signals are CAN signals because “the CAN bus (26) directs traffic for incoming and outgoing signals based on indicated importance or other factors” (see paragraph 0029).
Regarding claims 13, and 20, Han discloses that the vehicle function includes at least one of opening of the vehicle door, activating a parking brake, etc. (paragraph 0035). 
Regarding claims 15, and 22, Han further disclosed that the video recording a location where the data was recorded (see paragraph 0022).
Regarding claims 16, and 23, Han further disclosed the features of “the triggering event includes a user input” (see at least paragraph 0027).
Regarding claim 24, Han teaches that the recording device manager (12) is a standalone device that can be carried or worn by the police officer (paragraphs 0023, and 0024).  Thus, Han suggests the feature of “the computing device is located outside of the vehicle.”
Regarding claim 25, Han suggests that the vehicle is one of a plurality of vehicle controlled by the recording device manager (12).
Claims 14 and 21 are rejected under 35 U.S.C. 103(a) as being unpatentable over Han (US 2018/0082142 A1) and in view of Neuhoff (US 2019/0299929 A1).
Han does not mention the features of “the vehicle function devices include at least one of: a device for closing windows, a device for activating a parking brake, or a device for locking the vehicle.”
Neuhoff disclosed system and method for activating at least one function of a vehicle, said function is done by at least one of the devices: brake pedal, door lock, etc. (see at least paragraphs 0007, and 0029).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine Han and Neuhoff for the purpose of performing vehicle functions using at least brake pedal for activating a parking brake, and the door lock for locking the vehicle.
Examiner’s Comments Regarding One of the Cited Prior Art
	The patent No. US 11,183,066 B2 (Sohn reference) disclosed a system and a method for controlling a vehicle.  The system is configured to identify a plurality of objects present in the field of view exterior to the vehicle based on the image data captured by the image sensor disposed on the vehicle.  Based on the image data, a processing of the system determines whether an event is generated, and then set a driving level corresponding to a driving tendency of the driver of the vehicle.  However, Sohn is not quite teaching or suggesting the features of “generating an outputting control signals based on the service signals to the vehicle function devices, and performing vehicle functions based on the control signals.”
					Conclusions
		Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan C To whose telephone number is (571) 272-6985.  The examiner can normally be reached on from 6:00AM to 2:30PM.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vivek D Koppikar, can be reached on (571) 272-5109.
	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/TUAN C TO/Primary Examiner, Art Unit 3667